Citation Nr: 0931198	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  07-15 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected posttraumatic stress disorder 
(PTSD).  

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected right knee strain.  

3.  Entitlement to service connection for a hip disability, 
to include as secondary to the service-connected amputations 
of the toes of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active service from October 1975 to 
November 1978.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that, in pertinent part, granted service 
connection for PTSD with an initial 30 percent rating; 
granted service connection for a right knee disability with 
an initial 10 percent rating; and denied service connection 
for a hip disability.  The Veteran disagreed with the denial 
of service connection for the claimed hip disability and with 
the initial ratings assigned for the service-connected PTSD 
and right knee disability.  

During the course of the appeal, the Veteran relocated, and 
jurisdiction of the claims file was therefore transferred to 
the RO in New York, New York.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Veteran's May 2007 VA Form 9, substantive appeal, he 
requested to appear for a Board hearing at the New York RO; 
however, he subsequently failed to report for the hearing 
that was scheduled for September 8, 2008.  

In January 2009, the Veteran contacted the RO to explain that 
he was unable to report for the September 2008 hearing 
because he was incarcerated at that time.  The Veteran's 
January 2009 Report of Contact is considered a motion to 
reschedule the hearing.  38 C.F.R. § 20.704(d).

Good cause having been shown, the Board granted the motion to 
reschedule a travel board hearing in July 2009.  38 C.F.R. § 
20.704(d).  In light of the foregoing, the case is remanded 
to the RO for that purpose, to ensure full compliance with 
due process requirements.  See 38 C.F.R. §§ 20.704, 20.1304.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing 
at the RO.  Notify the Veteran and his 
representative of the date, time and 
place of the hearing.  After the hearing 
is conducted, or in the event the Veteran 
withdraws his hearing request or fails to 
report for the hearing, the claims file 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

